        Case 1:15-cr-00095-AJN Document 2961 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  8/13/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Fabian Morrison,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       By letter dated June 28, 2020, Defendant Fabian Morrison notified the Court that the

Bureau of Prisons (BOP) had erroneously computed his sentence. Dkt. No. 2920. This Court

ordered the Government to respond to Defendant’s letter. Dkt. No. 2935. The Government has

now done so, acknowledging that there had been a computation error but notifying the Court that

that error has since been corrected. Dkt. No. 2958. In light of the representations made in the

Government’s response, and for the reasons articulated therein, Mr. Morrison’s request that the

Court take further action is denied. The Clerk of Court is respectfully directed to mail a copy of

the Government’s response, Dkt. No. 2958, and of this Order to Defendant.



       SO ORDERED.


 Dated: August _____,
                13 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
